UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	May 1, 2015 – October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Core Fund Semiannual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 21 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Multi-Cap Core Fund Interview with your fund’s portfolio manager Jerry, how would you describe conditions for stock market investors during the six - month reporting period ended October31, 2015? The early months of the period were rather uneventful for the U.S. stock market. There were a few bumps in the road, but for the most part, growth was tepid, volatility was relatively low, and stock performance was flat to modestly positive. However, this calm came to a sudden halt in late summer, and the market’s lengthy advance came to an end with significant declines. The turbulence peaked in August with some of the biggest swings in the history of the market, including a historic 1,000-point intraday plunge for the Dow Jones Industrial Average on August24. For the first time since 2011, major U.S. equity indexes experienced a correction, defined as a decline of 10% or more from a recent high. It is very unusual for the market to go so long without a double-digit decline, and it was overdue, in my view. The downturn was due in large part to concerns about the economic slowdown in China, the world’s second-largest economy and a key driver of growth across world markets. Stocks recovered from their August lows, and in the final month of the period, the U.S. market delivered its strongest October return since 2011. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/15. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. Multi-Cap Core Fund 5 How did the fund perform for the period? It was a challenging six months for the fund, which declined 3.28%. The fund underperformed its benchmark, the Russell 3000 Index, which had a decline of 0.24%, and the average return of –2.24% for funds in its Lipper peer group, Multi-Cap Core Funds. In terms of sectors in the fund’s portfolio, the weakest areas were technology, consumer staples, and consumer discretionary. Fund performance relative to the benchmark was helped somewhat by stocks in the industrials sector and the fund’s underweight position in energy stocks, which suffered severe declines. Could you discuss some stocks or strategies that detracted from returns relative to the benchmark? This was a difficult period for consumer stocks, and the top detractor in the fund’s portfolio was Avon Products, a manufacturer and marketer of beauty products. The biggest drag on its performance was the strong U.S. dollar. A significant portion of Avon’s revenues come from overseas markets, where currencies were weaker, which took a toll on profits for this U.S.-based company. Another disappointment was Micron Technology, a maker of semiconductor devices that are used in computers and mobile devices. Micron has struggled competitively, and its earnings weakened considerably during the period. Many of Micron’s products are used in personal computers, a market in which demand has declined dramatically. Also dampening returns versus the benchmark was my decision to maintain underweight positions in two stocks that performed very well for the period — Amazon.com and Alphabet, formerly known as Google. In my view, these stocks were quite expensive, and I chose to put greater emphasis on holdings that I believed offered a more attractive risk/reward profile. Allocations are shown as a percentage of the fund’s net assets as of 10/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Multi-Cap Core Fund Could you provide some examples of stocks or strategies that helped performance? The top-contributing fund holding for the period was Activision Blizzard, a developer and publisher of video games. Aerospace and defense stocks were also among the portfolio highlights — most notably Northrop Grumman and L-3 Communications Holdings. In my view, these are well-managed, large-cap companies that have delivered strong earnings and appear to be poised to benefit from an increase in defense spending by the U.S.government. Due to severe weakness in the energy sector, my decision to maintain an underweight position in Chevron helped the fund’s relative performance. The stock of this energy giant, a component of the fund’s benchmark, performed poorly as oil prices collapsed. The fund’s position in Chevron was sold by the close of the period. Earlier this year, you said you would welcome a market pullback because it could bring more investment opportunities. Do you still hold this view after the recent turbulence? Yes, I believe the market correction has been healthy for many reasons. U.S. stocks had an incredible run, with a bull market that lasted more than six years with relatively little volatility. Although a calm advance can boost investor sentiment, I was missing the market disruptions that create compelling opportunities. I believe the downturn in August helped prevent widespread overvaluation in the market. At the midpoint of 2015, I noted that stocks had become more expensive — and in This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Core Fund 7 some cases valuations were stretched — in about 8 of the 10 sectors that I research. This has eased quite a bit, and I believe stock valuations have become more reasonable or, in many cases, compellingly cheap. In addition, I would describe the correction as a high-quality pullback. By that I mean many of the stocks that plunged were those of solid businesses with decent balance sheets and strong cash flows. Those are the types of stocks I am hunting for now. They were unfairly punished by nervous investors, in my view, and I am attracted to their cash flow strength as much as their long-term growth potential. What is your outlook for the months ahead? Should investors be prepared for more volatility? I believe it is quite likely that turbulence or choppiness may remain as we face a few headwinds, including concerns over struggling emerging markets, especially slowing growth in China. In the United States, we are heading into a presidential election year, which can bring downside volatility. And the market continues to wrestle with uncertainty over the timing and potential impact of an interest-rate hike by the U.S. Federal Reserve. On the flip side, however, we have a lot of good news. The U.S. economy continues to strengthen, unemployment is at its lowest rate in years, and consumer spending has increased, thanks in part to lower commodity costs. And despite the potential for further declines, I don’t expect anything close to the market collapse we experienced with the 2008–2009 financial crisis. Thank you, Jerry, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Multi-Cap Core Fund Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from the Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. IN THE NEWS Global merger-and-acquisition (M&A) activity has rocketed to record levels. On November2, 2015, the $3.93 trillion record set in 2007 was broken, as year-to-date M&A tracked by Dealogic moved higher on the back of Visa’s plans to buy Visa Europe for $23 billion. The historically high level of activity has been driven by increasingly larger deals. Citing S&P Capital IQ, Business Insider pointed out in April that 7 of the 10 biggest M&A transactions in the wake of the 2008 financial crisis had all been announced within the previous 16months. We believe a key question for investors is whether high M&A levels are good or bad for markets. From one perspective, fewer industry players may appear likely to reduce healthy market competition and dynamism. On the other hand, bargaining and pricing power that come with larger economies of scale could benefit consumers in every sector —from health care and technology to energy and consumer staples. Multi-Cap Core Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 119.42% 106.80% 111.25% 110.25% 111.22% 111.22% 113.96% 106.47% 116.67% 122.21% Annual average 16.65 15.31 15.79 15.68 15.78 15.78 16.08 15.27 16.36 16.94 5 years 106.81 94.91 99.30 97.30 99.27 99.27 101.65 94.60 104.21 109.23 Annual average 15.64 14.28 14.79 14.56 14.79 14.79 15.06 14.24 15.35 15.91 3 years 62.55 53.21 58.96 55.96 58.88 58.88 60.09 54.49 61.28 63.74 Annual average 17.58 15.28 16.71 15.97 16.69 16.69 16.98 15.60 17.27 17.87 1 year 0.80 –5.00 0.04 –4.90 0.00 –0.99 0.30 –3.21 0.49 1.06 6 months –3.28 –8.84 –3.63 –8.45 –3.64 –4.61 –3.49 –6.87 –3.40 –3.16 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10Multi-Cap Core Fund Comparative index returns For periods ended 10/31/15 Lipper Multi-Cap Core Funds Russell 3000 Index category average* Life of fund 100.55% 84.73% Annual average 14.61 12.68 5 years 93.70 77.78 Annual average 14.14 12.09 3 years 56.44 51.12 Annual average 16.09 14.66 1 year 4.49 2.31 6 months –0.24 –2.24 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year and life-of-fund periods ended 10/31/15, there were 783,743, 659 ,580 and 578 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/15 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/15 $17.98 $19.08 $17.62 $17.57 $17.75 $18.39 $17.93 $18.04 10/31/15 17.39 18.45 16.98 16.93 17.13 17.75 17.32 17.47 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) (9/24/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 105.04% 93.25% 97.57% 96.57% 97.62% 97.62% 99.97% 92.97% 102.53% 107.71% Annual average 15.39 14.04 14.54 14.42 14.55 14.55 14.81 14.00 15.11 15.69 5 years 102.81 91.14 95.42 93.42 95.47 95.47 97.79 90.87 100.33 105.45 Annual average 15.19 13.83 14.34 14.10 14.35 14.35 14.61 13.80 14.91 15.49 3 years 51.66 42.94 48.42 45.42 48.41 48.41 49.38 44.15 50.51 52.81 Annual average 14.89 12.65 14.07 13.29 14.07 14.07 14.31 12.96 14.60 15.18 1 year –4.34 –9.84 –5.01 –9.70 –5.06 –5.99 –4.83 –8.16 –4.59 –4.06 6 months –9.12 –14.34 –9.41 –13.94 –9.43 –10.34 –9.34 –12.52 –9.25 –8.97 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Multi-Cap Core Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/15 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Annualized expense ratio for the six-month period ended 10/31/15 1.06% 1.81% 1.81% 1.56% 1.31% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.24 $8.93 $8.93 $7.71 $6.47 $4.01 Ending value (after expenses) $967.20 $963.70 $963.60 $965.10 $966.00 $968.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Multi-Cap Core Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.38 $9.17 $9.17 $7.91 $6.65 $4.12 Ending value (after expenses) $1,019.81 $1,016.04 $1,016.04 $1,017.29 $1,018.55 $1,021.06 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Multi-Cap Core Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Multi-Cap Core Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Core Fund 15 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 16 Multi-Cap Core Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Multi-Cap Core Fund 17 Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. 18Multi-Cap Core Fund Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on September 24, 2010, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Multi-Cap Core Funds) for the one-year and three-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st For the three-year period ended December31, 2014, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year and three-year periods ended December 31, 2014, there were 770 and 685 funds, respectively, in your fund’s Lipper peer group. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio Multi-Cap Core Fund 19 managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 20 Multi-Cap Core Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Multi-Cap Core Fund 21 The fund’s portfolio 10/31/15 (Unaudited) COMMON STOCKS (97.2%)* Shares Value Aerospace and defense (3.6%) Boeing Co. (The) 10,384 $1,537,559 Bombardier, Inc. Class B (Canada) 430,270 467,256 General Dynamics Corp. 15,268 2,268,519 Honeywell International, Inc. 15,759 1,627,590 L-3 Communications Holdings, Inc. 25,104 3,173,146 Northrop Grumman Corp. 24,281 4,558,758 Raytheon Co. 16,290 1,912,446 Spirit AeroSystems Holdings, Inc. Class A † 37,948 2,001,378 TransDigm Group, Inc. † 7,230 1,589,516 United Technologies Corp. 6,926 681,588 Airlines (1.8%) Alaska Air Group, Inc. 16,746 1,276,883 American Airlines Group, Inc. 36,460 1,685,181 Delta Air Lines, Inc. 47,582 2,419,069 JetBlue Airways Corp. † 53,303 1,324,047 Southwest Airlines Co. 39,988 1,851,045 United Continental Holdings, Inc. † 24,854 1,498,945 Auto components (1.2%) Delphi Automotive PLC (United Kingdom) 26,257 2,184,320 Goodyear Tire & Rubber Co. (The) 51,264 1,683,510 Lear Corp. 11,334 1,417,430 Magna International, Inc. (Canada) 22,196 1,170,395 Automobiles (0.5%) Fiat Chrysler Automobiles NV (United Kingdom) † 85,258 1,248,177 General Motors Co. 36,715 1,281,721 Banks (7.7%) Bank of America Corp. 402,073 6,746,785 C1 Financial, Inc. † 101,570 2,101,483 Citigroup, Inc. 133,743 7,111,115 Citizens Financial Group, Inc. 84,200 2,046,060 Fulton Financial Corp. 20,198 271,057 Investors Bancorp, Inc. 32,250 403,448 JPMorgan Chase & Co. 177,088 11,377,904 KeyCorp 65,452 812,914 PacWest Bancorp 11,487 517,374 PNC Financial Services Group, Inc. 11,861 1,070,574 Regions Financial Corp. 212,264 1,984,668 SunTrust Banks, Inc. 43,273 1,796,695 Virgin Money Holdings UK PLC (United Kingdom) 231,986 1,384,734 Wells Fargo & Co. 83,376 4,513,977 Beverages (1.5%) Coca-Cola Enterprises, Inc. 50,671 2,601,449 Dr. Pepper Snapple Group, Inc. 11,612 1,037,764 22 Multi-Cap Core Fund COMMON STOCKS (97.2%)* cont. Shares Value Beverages cont. Molson Coors Brewing Co. Class B 8,958 $789,200 PepsiCo, Inc. 34,951 3,571,643 Biotechnology (4.2%) AMAG Pharmaceuticals, Inc. † S 44,084 1,763,360 Amgen, Inc. 38,990 6,167,438 ARIAD Pharmaceuticals, Inc. † 87,179 596,304 Biogen, Inc. † 6,628 1,925,500 Celgene Corp. † 21,093 2,588,322 China Biologic Products, Inc. (China) † 9,494 1,081,746 Eagle Pharmaceuticals, Inc. † S 11,754 748,847 Gilead Sciences, Inc. 63,476 6,863,660 United Therapeutics Corp. † 10,926 1,602,079 Building products (0.6%) AO Smith Corp. 19,348 1,486,313 CaesarStone Sdot-Yam, Ltd. (Israel) 5,548 197,009 Fortune Brands Home & Security, Inc. 15,734 823,360 Griffon Corp. 47,145 809,951 Capital markets (2.7%) AllianceBernstein Holding LP (Partnership shares) 27,973 720,025 Bank of New York Mellon Corp. (The) 41,013 1,708,191 Carlyle Group LP (The) 62,018 1,162,217 Goldman Sachs Group, Inc. (The) 18,854 3,535,125 KKR & Co. LP 165,981 2,846,574 Morgan Stanley 100,008 3,297,264 State Street Corp. 24,494 1,690,086 Chemicals (2.4%) Axalta Coating Systems, Ltd. † 32,708 903,722 Dow Chemical Co. (The) 80,568 4,162,949 E.I. du Pont de Nemours & Co. 29,689 1,882,283 LyondellBasell Industries NV Class A 18,184 1,689,475 Mosaic Co. (The) 35,289 1,192,415 Platform Specialty Products Corp. † 93,272 973,760 Sherwin-Williams Co. (The) 5,807 1,549,482 Symrise AG (Germany) 14,803 975,363 Commercial services and supplies (1.2%) ABM Industries, Inc. 20,606 585,210 Deluxe Corp. 27,964 1,665,256 KAR Auction Services, Inc. 31,571 1,212,326 Progressive Waste Solutions, Ltd. (Canada) 34,931 840,091 Tyco International PLC 35,836 1,305,864 West Corp. 40,708 969,257 Communications equipment (1.3%) Cisco Systems, Inc. 168,797 4,869,793 QUALCOMM, Inc. 34,374 2,042,503 Multi-Cap Core Fund 23 COMMON STOCKS (97.2%)* cont. Shares Value Consumer finance (1.2%) Capital One Financial Corp. 36,277 $2,862,255 Discover Financial Services 47,602 2,676,184 Encore Capital Group, Inc. † S 31,449 1,279,974 Containers and packaging (0.7%) Avery Dennison Corp. 17,591 1,142,887 Graphic Packaging Holding Co. 77,018 1,090,575 Sealed Air Corp. 28,761 1,412,740 Diversified consumer services (0.4%) Service Corporation International 74,791 2,113,594 Diversified financial services (1.0%) Capitol Acquisition Corp. III (Units) † 52,011 520,630 Easterly Acquisition Corp. (Units) † 192,680 1,967,263 Pace Holdings Corp. (Units) † 103,001 1,081,511 Voya Financial, Inc. 46,215 1,874,943 Diversified telecommunication services (1.4%) AT&T, Inc. 50,118 1,679,454 Cogent Communications Holdings, Inc. 39,927 1,226,557 Frontier Communications Corp. 168,863 867,956 Iridium Communications, Inc. † S 121,461 997,195 Level 3 Communications, Inc. † 20,649 1,052,067 Verizon Communications, Inc. 43,808 2,053,719 Electric utilities (1.0%) Edison International 19,933 1,206,345 Entergy Corp. 27,751 1,891,508 Exelon Corp. 88,783 2,478,821 Electronic equipment, instruments, and components (0.5%) CDW Corp. of Delaware 5,293 236,544 Corning, Inc. 145,441 2,705,203 Energy equipment and services (0.8%) Cameron International Corp. † 26,499 1,802,197 Halliburton Co. 15,186 582,839 Nabors Industries, Ltd. 87,057 874,052 Schlumberger, Ltd. 12,372 966,996 Food and staples retail (2.1%) CVS Health Corp. 62,204 6,144,511 Kroger Co. (The) 67,436 2,549,081 Wal-Mart Stores, Inc. 53,111 3,040,074 Food products (1.1%) Archer-Daniels-Midland Co. 20,220 923,245 Blue Buffalo Pet Products, Inc. † S 67,874 1,217,660 JM Smucker Co. (The) 12,176 1,429,341 Pinnacle Foods, Inc. 52,664 2,321,429 24 Multi-Cap Core Fund COMMON STOCKS (97.2%)* cont. Shares Value Gas utilities (0.4%) UGI Corp. 55,117 $2,021,140 Health-care equipment and supplies (1.5%) Abbott Laboratories 32,132 1,439,514 Boston Scientific Corp. † 75,027 1,371,494 C.R. Bard, Inc. 5,421 1,010,203 Medtronic PLC 14,349 1,060,678 St. Jude Medical, Inc. 48,887 3,119,479 Health-care providers and services (3.3%) AAC Holdings, Inc. † S 51,838 1,202,642 Aetna, Inc. 17,209 1,975,249 AmerisourceBergen Corp. 19,661 1,897,483 Anthem, Inc. 11,193 1,557,506 Cardinal Health, Inc. 23,232 1,909,670 Cigna Corp. 6,269 840,297 HCA Holdings, Inc. † 38,610 2,655,982 HealthSouth Corp. 48,332 1,683,404 LifePoint Health, Inc. † 12,392 853,561 Surgery Partners, Inc. † 111,037 1,867,642 UnitedHealth Group, Inc. 15,595 1,836,779 Health-care technology (0.1%) Inovalon Holdings, Inc. Class A † S 31,577 727,850 Hotels, restaurants, and leisure (3.2%) Carrols Restaurant Group, Inc. † 71,313 838,641 Darden Restaurants, Inc. 14,278 883,665 Del Frisco’s Restaurant Group, Inc. † 85,302 1,149,018 Del Taco Restaurants, Inc. † 115,014 1,349,114 Hilton Worldwide Holdings, Inc. 34,509 862,380 Las Vegas Sands Corp. 23,221 1,149,672 Lindblad Expeditions Holdings, Inc. † 36,225 383,985 McDonald’s Corp. 29,948 3,361,663 Peak Resorts, Inc. 103,650 744,207 Penn National Gaming, Inc. † S 122,299 2,184,260 Starbucks Corp. 35,869 2,244,323 Vail Resorts, Inc. 11,005 1,256,441 Wyndham Worldwide Corp. 10,375 844,006 Yum! Brands, Inc. 7,040 499,206 Household durables (1.4%) Tempur Sealy International, Inc. † 21,428 1,667,956 UCP, Inc. Class A † 93,906 629,170 WCI Communities, Inc. † 214,591 5,126,579 Household products (0.3%) Procter & Gamble Co. (The) 24,740 1,889,641 Multi-Cap Core Fund 25 COMMON STOCKS (97.2%)* cont. Shares Value Independent power and renewable electricity producers (0.5%) Calpine Corp. † 72,581 $1,125,731 NRG Energy, Inc. 104,084 1,341,643 Industrial conglomerates (0.5%) Danaher Corp. 31,298 2,920,416 Insurance (3.5%) American International Group, Inc. 108,663 6,852,289 Assured Guaranty, Ltd. 62,955 1,727,485 Hartford Financial Services Group, Inc. (The) 61,112 2,827,041 Lincoln National Corp. 29,480 1,577,475 MetLife, Inc. 58,773 2,960,984 Patriot National, Inc. † 68,433 869,099 Prudential PLC (United Kingdom) 58,301 1,360,801 Travelers Cos., Inc. (The) 11,005 1,242,354 Internet and catalog retail (1.3%) Amazon.com, Inc. † 4,341 2,717,032 Expedia, Inc. 17,886 2,437,862 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $43,883) (Private) (Brazil) † ΔΔ F 1,036 26,554 Netflix, Inc. † 7,330 794,425 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Priceline Group, Inc. (The) † 598 869,636 Internet software and services (3.1%) Alibaba Group Holding, Ltd. ADR (China) † S 7,621 638,868 Alphabet, Inc. Class A † 6,919 5,102,001 Alphabet, Inc. Class C † 7,472 5,311,172 eBay, Inc. † 86,154 2,403,697 Facebook, Inc. Class A † 15,163 1,546,171 GrubHub, Inc. † S 33,644 806,783 MaxPoint Interactive, Inc. † 91,220 439,680 Yahoo!, Inc. † 20,460 728,785 IT Services (2.9%) Accenture PLC Class A 22,104 2,369,549 Computer Sciences Corp. 38,903 2,590,551 DST Systems, Inc. 3,295 402,484 IBM Corp. 30,415 4,260,533 MasterCard, Inc. Class A 32,973 3,263,997 PayPal Holdings, Inc. † 42,580 1,533,306 Xerox Corp. 160,384 1,506,006 Leisure products (1.2%) Brunswick Corp. 40,112 2,158,427 Hasbro, Inc. 16,204 1,244,953 26 Multi-Cap Core Fund COMMON STOCKS (97.2%)* cont. Shares Value Leisure products cont. Malibu Boats, Inc. Class A † 113,033 $1,606,199 MCBC Holdings, Inc. † 68,688 904,621 Performance Sports Group, Ltd. † 58,329 669,617 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 24,037 907,637 Waters Corp. † 9,261 1,183,556 Machinery (1.0%) Caterpillar, Inc. 16,079 1,173,606 Deere & Co. 26,908 2,098,824 Middleby Corp. (The) † 3,080 360,175 Trinity Industries, Inc. 67,559 1,828,822 Media (2.5%) Charter Communications, Inc. Class A † S 2,976 568,237 Comcast Corp. Class A 32,144 2,012,857 Discovery Communications, Inc. Class A † S 31,897 939,048 DISH Network Corp. Class A † 11,592 729,948 Liberty Global PLC Ser. C (United Kingdom) † 26,526 1,131,069 Lions Gate Entertainment Corp. S 23,509 916,146 Omnicom Group, Inc. 21,435 1,605,910 Time Warner Cable, Inc. 8,168 1,547,019 Time Warner, Inc. 21,650 1,631,111 Townsquare Media, Inc. Class A † 64,620 708,235 Twenty-First Century Fox, Inc. 37,671 1,156,123 Walt Disney Co. (The) 7,499 852,936 Metals and mining (0.5%) Freeport-McMoRan, Inc. (Indonesia) 49,661 584,510 Nucor Corp. 40,284 1,704,013 United States Steel Corp. S 59,166 691,059 Multi-utilities (0.3%) Public Service Enterprise Group, Inc. 34,234 1,413,522 Multiline retail (1.3%) Big Lots, Inc. 12,322 568,044 Dollar General Corp. 33,156 2,246,982 Kohl’s Corp. 25,670 1,183,900 Macy’s, Inc. 23,514 1,198,744 Target Corp. 21,451 1,655,588 Oil, gas, and consumable fuels (5.2%) Anadarko Petroleum Corp. 17,821 1,191,868 Antero Midstream Partners LP 30,000 714,600 Antero Resources Corp. † S 22,306 525,752 Boardwalk Pipeline Partners LP 90,599 1,161,479 ConocoPhillips 21,487 1,146,331 Multi-Cap Core Fund 27 COMMON STOCKS (97.2%)* cont. Shares Value Oil, gas, and consumable fuels cont. Energy Transfer Partners LP 26,099 $1,152,532 Enterprise Products Partners LP 46,708 1,290,542 Exxon Mobil Corp. 79,067 6,542,004 Green Plains Partners LP † 74,099 1,094,442 Gulfport Energy Corp. † 18,153 553,122 MarkWest Energy Partners LP 19,960 871,853 Memorial Resource Development Corp. † S 102,704 1,816,834 PBF Logistics LP 28,199 588,231 PennTex Midstream Partners, LP (Units) 75,000 1,342,500 Plains All American Pipeline LP 21,799 691,464 Royal Dutch Shell PLC ADR Class A (United Kingdom) 25,993 1,363,593 Suncor Energy, Inc. (Canada) 33,034 982,101 Total SA ADR (France) 58,768 2,834,381 Valero Energy Corp. 39,149 2,580,702 Personal products (1.6%) Avon Products, Inc. 356,411 1,436,336 Coty, Inc. Class A 111,054 3,215,013 Edgewell Personal Care Co. 36,611 3,101,318 Herbalife, Ltd. † S 15,111 846,820 Pharmaceuticals (4.5%) Allergan PLC † 3,226 995,124 Aratana Therapeutics, Inc. † S 46,925 328,006 Bristol-Myers Squibb Co. 19,591 1,292,026 Cardiome Pharma Corp. (Canada) † 119,449 975,898 Jazz Pharmaceuticals PLC † 15,350 2,107,248 Johnson & Johnson 38,329 3,872,379 Merck & Co., Inc. 54,969 3,004,606 Perrigo Co. PLC 17,596 2,775,593 Pfizer, Inc. 229,812 7,772,242 Roche Holding AG ADR (Switzerland) 23,570 799,259 Shire PLC ADR (United Kingdom) 3,767 855,297 Real estate investment trusts (REITs) (1.5%) Armada Hoffler Properties, Inc. 92,631 994,857 Brixmor Property Group, Inc. 45,027 1,153,592 CatchMark Timber Trust, Inc. Class A 84,466 924,903 Cousins Properties, Inc. 110,182 1,106,227 Easterly Government Properties, Inc. 131,211 2,293,568 Gaming and Leisure Properties, Inc. 16,810 490,348 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 20,582 370,682 Omega Healthcare Investors, Inc. 19,236 664,027 Seritage Growth Properties † 11,125 468,696 Real estate management and development (0.2%) Kennedy-Wilson Holdings, Inc. 18,086 443,469 Marcus & Millichap, Inc. † 16,930 737,640 28 Multi-Cap Core Fund COMMON STOCKS (97.2%)* cont. Shares Value Road and rail (0.7%) Old Dominion Freight Line, Inc. † 15,740 $974,936 Union Pacific Corp. 30,256 2,703,374 Semiconductors and semiconductor equipment (2.3%) Avago Technologies, Ltd. 10,278 1,265,530 Broadcom Corp. Class A 19,564 1,005,590 Intel Corp. 110,279 3,734,047 Lam Research Corp. 17,042 1,305,247 Marvell Technology Group, Ltd. 52,958 434,785 Micron Technology, Inc. † 78,986 1,308,008 NVIDIA Corp. 37,407 1,061,237 Texas Instruments, Inc. 26,130 1,482,094 Xilinx, Inc. 24,838 1,182,786 Software (4.5%) Activision Blizzard, Inc. 88,552 3,078,068 Cadence Design Systems, Inc. † 30,598 679,888 Electronic Arts, Inc. † 11,113 800,914 Microsoft Corp. 201,763 10,620,804 Mobileye NV (Israel) † S 16,936 770,927 Oracle Corp. 56,114 2,179,468 Red Hat, Inc. † 24,510 1,938,986 TiVo, Inc. † 110,451 1,002,895 TubeMogul, Inc. † S 98,501 1,177,087 Xura, Inc. † 91,938 2,379,355 Specialty retail (3.8%) American Eagle Outfitters, Inc. S 138,603 2,117,854 Barnes & Noble Education, Inc. † 88,288 1,302,248 Bed Bath & Beyond, Inc. † S 13,328 794,749 Best Buy Co., Inc. 43,387 1,519,847 Boot Barn Holdings, Inc. † 26,367 395,505 Chico’s FAS, Inc. 62,523 864,068 Children’s Place, Inc. (The) 20,021 1,074,527 Five Below, Inc. † 38,181 1,311,136 Gap, Inc. (The) 77,674 2,114,286 GNC Holdings, Inc. Class A 31,173 927,397 Home Depot, Inc. (The) 34,167 4,224,408 Lowe’s Cos., Inc. 28,479 2,102,605 Michaels Cos., Inc. (The) † 38,561 901,556 TJX Cos., Inc. (The) 18,103 1,324,959 Technology hardware, storage, and peripherals (4.0%) Apple, Inc. 124,354 14,860,303 EMC Corp. 99,645 2,612,692 HP, Inc. 128,130 3,454,385 Seagate Technology PLC 14,465 550,538 Western Digital Corp. 10,478 700,140 Multi-Cap Core Fund 29 COMMON STOCKS (97.2%)* cont. Shares Value Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 30,026 $936,811 NIKE, Inc. Class B 19,243 2,521,410 Thrifts and mortgage finance (0.2%) Radian Group, Inc. 76,164 1,102,090 Total common stocks (cost $527,022,563) CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 831 $869,750 Banc of California, Inc. $4.00 cv. pfd. 5,050 311,989 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 4,831 479,477 Iridium Communications, Inc. 7.00% cv. pfd. 213 20,741 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 285 86,498 Total convertible preferred stocks (cost $1,659,150) SHORT-TERM INVESTMENTS (5.6%)* Shares Value Putnam Cash Collateral Pool, LLC 0.26% d 19,026,900 $19,026,900 Putnam Short Term Investment Fund 0.15% L 11,522,314 11,522,314 Total short-term investments (cost $30,549,214) TOTAL INVESTMENTS Total investments (cost $559,230,927) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $549,282,538. † This security is non-income-producing. ΔΔ
